PER CURIAM.
 Under United States v. Roth, 354 U.S. 476, 77 S.Ct. 1304, 1 L.Ed.2d 1498, the jury was entitled to find the dreary pornography here placed before it obscene within the meaning of the statutory prohibition. 18 U.S.C. § 1462. The trial judge committed no error in repeating his proper and adequate definition of obscenity in response to the jury’s question, and his reply to the jury’s query as to whether it could recommend leniency was correct. The sentence he imposed was proper and indeed light. The strictures on the trial judge in the appellant’s brief are not justified by anything appearing in the record of this fairly conducted trial, and pass the bounds of dignity and good taste.
Conviction affirmed.